Exhibit 10.1
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May 21,
2008 (the “Effective Date”) between SILICON VALLEY BANK, a California
corporation and with a loan production office located at 4370 La Jolla Village
Drive, Suite 860, San Diego, California 92122 (“SVB”), as collateral agent (the
“Collateral Agent”), and the Lenders listed on Schedule 1.1 thereof and party
hereto, including without limitation, SVB and OXFORD FINANCE CORPORATION,
(“OXFORD”) and SOMAXON PHARMACEUTICALS, INC., a Delaware corporation
(“Borrower”), provides the terms on which Lenders shall lend to Borrower and
Borrower shall repay Lenders. The parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lenders
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
     2.1.1 Term Loan.
          (a) Availability. Subject to the terms and conditions of this
Agreement, during the Draw Period, Lenders agree, severally and not jointly, to
make one (1) loan available to Borrower in an amount up to the Term Loan,
according to each Lender’s pro-rata share of the Term Loan based upon the
respective Commitment Percentage of each Lender. After repayment, the Term Loan
may not be re-borrowed.
          (b) Interest Payments. Commencing on the first Payment Date of the
month following the month in which the Funding Date occurs, Borrower shall make
monthly payments of interest, in arrears, at the rate set forth in
Section 2.2(a).
          (c) Repayment. Commencing on the Amortization Date, and continuing on
the Payment Date of each month thereafter, Borrower shall make consecutive equal
monthly payments of principal and interest, in arrears, to each Lender, as
calculated by the Collateral Agent based upon: (1) the amount of the Term Loan
multiplied by each Lender’s Commitment Percentage, (2) the effective rate of
interest, as determined in Section 2.2(a), and (3) a repayment schedule equal to
thirty (30) months. All unpaid principal and accrued interest with respect to
the Term Loan is due and payable in full on the Term Loan Maturity Date.
Payments received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. The Term Loan may only be prepaid
in accordance with Sections 2.1.1(d) and 2.1.1(e).
          (d) Mandatory Prepayment Upon an Acceleration. If the Term Loan is
accelerated following the occurrence of an Event of Default or otherwise,
Borrower shall immediately pay to Lenders an amount equal to the sum of: (i) all
outstanding principal plus accrued interest, (ii) the Prepayment Fee, (iii) the
Final Payment, plus (iv) all other sums, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts.
          (e)  Permitted Prepayment of Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loan advanced by Lenders under
this Agreement, provided Borrower (i) provides written notice to Collateral
Agent of its election to prepay the Term Loan at least thirty (30) days prior to
such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued interest, (B) the Prepayment

 



--------------------------------------------------------------------------------



 



Fee, (C) the Final Payment, plus (D) all other sums, that shall have become due
and payable, including interest at the Default Rate with respect to any past due
amounts.
     2.2 Payment of Interest on the Credit Extensions.
          (a) Interest Rate. Subject to Section 2.2(b), the principal amount
outstanding under the Term Loan shall accrue interest at a fixed per annum rate
equal to 9.57%, which interest shall be payable monthly in accordance with
Section 2.2.(e).
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, the Credit Extensions shall bear interest at
a rate per annum which is five percentage points above the rate that is
otherwise applicable thereto (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.2(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent.
          (c) 360-Day Year. Interest shall be computed on the basis of a 360-day
year comprising twelve (12) months consisting of thirty (30) days.
          (d) Debit of Accounts. Collateral Agent may debit any of Borrower’s
deposit accounts, including the Designated Deposit Account, for principal and
interest payments or any other amounts Borrower owes Lenders under the Loan
Documents when due unless other arrangements are made for Borrower to make
certain principal and interest payments to any Lender, as provided in Section
2.1.1(c). These debits shall not constitute a set-off.
          (e) Payments. Unless otherwise provided, interest is payable monthly
on the Payment Date of each month. Payments of principal and/or interest
received after 12:00 p.m. Pacific time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.
     2.3 Secured Promissory Notes. Each Term Loan shall be evidenced by a
Secured Promissory Note in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth herein. The
Borrower irrevocably authorizes each Lender to make or cause to be made, on or
about the Funding Date of any Term Loan or at the time of receipt of any payment
of principal on such Lender’s Secured Promissory Note, an appropriate notation
on such Lender’s Secured Promissory Note Record reflecting the making of such
Term Loan or (as the case may be) the receipt of such payment. The outstanding
amount of each Term Loan set forth on such Lender’s Secured Promissory Note
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender, but the failure to record, or any error in so recording,
any such amount on such Lender’s Secured Promissory Note Record shall not limit
or otherwise affect the obligations of the Borrower hereunder or under any
Secured Promissory Note to make payments of principal of or interest on any
Secured Promissory Note when due. Upon receipt of an affidavit of an officer of
a Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, which affidavit shall include customary indemnification
obligations of such Lender, the Borrower shall issue, in lieu thereof, a
replacement Secured Promissory Note in the same principal amount thereof and of
like tenor.
     2.4 Fees. Borrower shall pay to Collateral Agent:
          (a) Commitment Fee. A fully earned, non-refundable commitment fee of
Seventy-Five Thousand Dollars ($75,000) to be shared between the Lenders
pursuant to their respective Commitment Percentages;
          (b) Prepayment Fee. The Prepayment Fee, as and when due hereunder;
          (c) Final Payment. The Final Payment, as and when due hereunder; and
          (d) Lenders’ Expenses. All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the Effective Date, when due.

 



--------------------------------------------------------------------------------



 



     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Borrower shall consent to or shall have delivered, in form and
substance satisfactory to Lenders, such documents, and completion of such other
matters, as Lenders may reasonably deem necessary or appropriate, including,
without limitation:
          (a) duly executed original signatures to the Loan Documents to which
Borrower is a party;
          (b) duly executed original signatures to the Control Agreement[s];
          (c) duly executed original Secured Promissory Notes in favor of each
Lender according to its Commitment Percentage in amounts not to exceed the Term
Loans;
          (d) Operating Documents and a good standing certificate of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;
          (e) duly executed original signatures to the completed Borrowing
Resolutions for Borrower;
          (f) Collateral Agent shall have received certified copies, dated as of
a recent date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;
          (g) intentionally deleted;
          (h) a legal opinion of Borrower’s counsel dated as of the Effective
Date together with the duly executed original signatures thereto;
          (i) evidence satisfactory to Collateral Agent that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders; and
          (j) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.
     3.2 Conditions Precedent to all Credit Extensions. The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following:
          (a) except as otherwise provided in Section 3.4, timely receipt of an
executed Payment/Advance Form;
          (b) the representations and warranties in Section 5 shall be true in
all material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any portions of the representations and
warranties that already are qualified or modified by materiality; and provided,
further that those representations and warranties expressly referring to a
specific date shall be true, accurate and complete in all material respects as
of such date, and no Event of Default shall have occurred and be continuing or
result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
          (c) there has not been any Material Adverse Change.
     3.3 Covenant to Deliver. Borrower agrees to deliver to Collateral Agent
each item required to be delivered to Collateral Agent under this Agreement as a
condition to any Credit Extension. Borrower expressly agrees that a Credit
Extension made prior to the receipt by Collateral Agent of any such item shall
not constitute a

 



--------------------------------------------------------------------------------



 



waiver by Lenders of Borrower’s obligation to deliver such item, and any such
Credit Extension in the absence of a required item shall be in Collateral
Agent’s sole discretion.
     3.4 Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of the Term Loan set forth in this
Agreement, to obtain the Term Loan, Borrower shall notify Collateral Agent
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
by 12:00 noon Eastern time five (5) Business Days prior to the date the Term
Loan is to be made. Together with any such electronic or facsimile notification,
Borrower shall deliver to Collateral Agent by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. Upon receipt of a Payment/Advance Form, Collateral Agent shall
promptly provide a copy of the same to each Lender. Collateral Agent may rely on
any telephone notice given by a person whom Collateral Agent reasonably believes
is a Responsible Officer or designee. On the Funding Date, each Lender shall
credit and/or transfer (as applicable) to Borrower’s Designated Deposit Account,
an amount equal to its Commitment Percentage multiplied by the amount of the
Term Loan.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Collateral Agent,
for the ratable benefit of the Lenders, and to each Lender, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, and to each Lender, the Collateral, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority under this Agreement). If Borrower shall acquire a
commercial tort claim, Borrower shall promptly notify Collateral Agent in a
writing signed by Borrower of the general details thereof (and further details
as may be required by Collateral Agent) and grant to Collateral Agent, for the
ratable benefit of the Lenders, and to each Lender in such writing a security
interest therein and in the proceeds thereof to secure the payment and
performance in full of all of the Obligations, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Collateral Agent.
     Notwithstanding the foregoing, in the event that Borrower closes a
Qualified Financing, the Collateral Agent, and each Lender shall, at Borrower’s
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to Borrower; provided that in connection with, and from and
after, the consummation of such Qualified Financing, Borrower shall grant to
Collateral Agent, for the ratable benefit of the Lenders, and to each Lender, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledge to Collateral Agent, for the ratable
benefit of the Lenders, and to each Lender a first perfected security interest
in favor of the Lenders, not avoidable under applicable solvency or bankruptcy
laws, in a certificate of deposit maintained at SVB in otherwise unrestricted
and unencumbered funds in the minimum amount of the aggregate outstanding
Obligations from time to time (the “CD”). The release of Lenders’ Lien hereunder
may be delayed to take into consideration any applicable preference periods
under bankruptcy laws.
     If this Agreement is terminated, Collateral Agent’s and each Lender’s Lien
in the Collateral shall continue until the Obligations (other than inchoate
indemnity obligations) are repaid in full in cash. Upon payment in full in cash
of the Obligations (other than inchoate indemnity obligations) and at such time
as the Lenders’ obligation to make Credit Extensions has terminated, the
Collateral Agent, and each Lender shall, at Borrower’s sole cost and expense,
release its Liens in the Collateral and all rights therein shall revert to
Borrower.
     4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Collateral Agent’s and each
Lender’s interest or rights hereunder, including a notice that any disposition
of the Collateral, by either Borrower or any other Person, shall be deemed to
violate the rights of the Collateral Agent and the Lenders under the Code.
     5 REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants as follows:

 



--------------------------------------------------------------------------------



 



     5.1 Due Organization, Authorization: Power and Authority. Borrower and each
of its Subsidiaries, if any, are duly existing and in good standing, as
Registered Organizations in their respective jurisdictions of formation and are
qualified and licensed to do business and are in good standing in any
jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business. In connection with this Agreement, Borrower has delivered to
Collateral Agent a completed perfection certificate signed by Borrower (the
“Perfection Certificate”). Borrower represents and warrants that as of the date
of the Perfection Certificate, (a) Borrower’s exact legal name is that indicated
on the Perfection Certificate and on the signature page hereof; (b) Borrower is
an organization of the type and is organized in the jurisdiction set forth in
the Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete. If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Collateral Agent of such occurrence and provide Collateral Agent with Borrower’s
organizational identification number.
     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any Requirement of Law, except where such
violation would not have a material adverse effect on Borrower’s business,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b), except
where the failure to so obtain a Governmental Approval would not have a material
adverse effect on Borrower’s business, or (v) constitute a material breach under
any material agreement by which Borrower is bound. Borrower is not in default
under any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.
     5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Collateral Agent,
the deposit accounts, if any, described in the Perfection Certificate delivered
to Collateral Agent in connection herewith, or of which Borrower has given
Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein.
     The Collateral is not in the possession of any third party bailee (such as
a warehouse) except as otherwise provided in the Perfection Certificate or as
otherwise permitted herein. No portion of the components of the Collateral,
except for Finished Inventory, in excess of One Hundred Thousand Dollars
($100,000), shall be maintained at locations other than as provided in the
Perfection Certificate or as permitted pursuant to Section 7.2. In the event
that Borrower, after the date hereof, intends to store or otherwise deliver any
portion of the Collateral in excess of One Hundred Thousand Dollars ($100,000),
except for Finished Inventory to a bailee other than those listed in the
Perfection Certificate, then Borrower will first receive the written consent of
Collateral Agent and at the election of Collateral Agent, such bailee shall
execute and deliver a bailee agreement in form and substance satisfactory to
Collateral Agent in its sole discretion.
     All Commercial Inventory is in all material respects of good and marketable
quality, free from material defects.
     Except as noted on the Perfection Certificate, Borrower is not a party to,
nor is bound by, any material license or other material agreement with respect
to which Borrower is the licensee that (a) prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
material license or material agreement or any other property, or (b) for which a
default under or termination of could interfere with Collateral Agent’s right to
sell any Collateral. Borrower shall provide written notice to Collateral Agent
within thirty (30) days

 



--------------------------------------------------------------------------------



 



of entering or becoming bound by any such license or agreement (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Collateral Agent reasonably requests to obtain
the consent of, or waiver by, any person whose consent or waiver is necessary
for (x) all such material licenses or material agreements to be deemed
“Collateral” and for Collateral Agent and each Lender to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or, whether now existing or entered into in the
future, and (y) Collateral Agent shall have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Collateral Agent’s rights and remedies under this Agreement and the other Loan
Documents. Notwithstanding the foregoing, the terms of the previous sentence
shall not apply to and the Collateral shall not include license agreements
solely for the use of Intellectual Property of a third party with respect to
which Borrower is the licensee.
     5.3 Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than One Hundred Thousand
Dollars ($100,000).
     5.4 No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to
Collateral Agent fairly present, in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations, in each case as of the respective dates hereof. Except with respect
to spending of cash in the ordinary course of business, provided that Borrower
is not in violation of any other provision hereof, there has not been any
material deterioration in Borrower’s consolidated financial condition since the
date of the most recent financial statements submitted to Collateral Agent.
     5.5 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is able to pay its debts (including trade debts) as they mature.
     5.6 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged in extending credit for margin
stock (under Regulations T and U of the Federal Reserve Board of Governors).
Borrower has complied in all material respects with the Federal Fair Labor
Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with all applicable laws. Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Government Authorities that are
necessary to continue their respective businesses as currently conducted, except
where the failure to do so would not have a material adverse effect on
Borrower’s business.
     5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower, except where the failure to do so would not have a material
adverse effect on Borrower’s business or as permitted in the next sentence.
Borrower may defer payment of any contested taxes, provided that Borrower (a) in
good faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Collateral Agent
in writing of the commencement of, and any material development in, the
proceedings, (c) posts bonds or takes any other steps required to prevent the
governmental authority levying such contested taxes from obtaining a Lien upon
any of the Collateral that is other than a “Permitted Lien”. Borrower is unaware
of any claims or adjustments proposed for any of Borrower’s prior tax years
which could result in additional taxes becoming due and payable by Borrower.
Borrower has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
Borrower has not withdrawn from participation in, and has not permitted partial
or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably

 



--------------------------------------------------------------------------------



 



be expected to result in any liability of Borrower, including any liability to
the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.
     5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
     5.10 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to
Collateral Agent or any Lender, as of the date such representation, warranty, or
other statement was made, taken together with all such written certificates and
written statements given to Collateral Agent or any Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized that the projections and forecasts provided by Borrower in good
faith and based upon reasonable assumptions are not viewed as facts and that
actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
     6 AFFIRMATIVE COVENANTS
     Borrower shall do all of the following:
     6.1 Government Compliance.
          (a) Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in the Collateral. Borrower shall promptly
provide copies of any such obtained Governmental Approvals to Collateral Agent.
     6.2 Financial Statements, Reports, Certificates.
          (a) Deliver to Collateral Agent: (i) as soon as available, but no
later than sixty (60) days after the last day of Borrower’s fiscal year end,
Borrower’s budget for the following fiscal year as approved by Borrower’s Board
of Directors; (ii) within ten (10) days of delivery, copies of all statements,
reports and notices made available to all of Borrower’s security holders or to
any holders of Subordinated Debt; except to the extent otherwise filed with the
Securities and Exchange Commission on its EDGAR web site; (iii) within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission, except to the extent otherwise filed with
the Securities and Exchange Commission on its EDGAR web site; (iv) a prompt
report of any legal actions pending or threatened against Borrower or any of its
Subsidiaries that could result in damages or costs to Borrower or any of its
Subsidiaries of One Hundred Thousand Dollars ($100,000) or more; and (v) other
financial information reasonably requested by Collateral Agent.
          (b) Within thirty (30) days after the last day of each month, deliver
to Collateral Agent, a duly completed Compliance Certificate signed by a
Responsible Officer.
     6.3 Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices. Borrower
must promptly notify Collateral Agent of all returns, recoveries, disputes and
claims by Account Debtors that involve more than Two Hundred Fifty Thousand
Dollars ($250,000).
     6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for

 



--------------------------------------------------------------------------------



 



deferred payment of any taxes contested pursuant to the terms of Section 5.8
hereof and except where any delay in doing so would not have a material adverse
effect on Borrower’s business, and shall deliver to Collateral Agent, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
     6.5 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Collateral Agent may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Collateral
Agent. All property policies shall have a lender’s loss payable endorsement
showing Collateral Agent as lender loss payee and waive subrogation against
Collateral Agent, and all liability policies shall show, or have endorsements
showing, the Collateral Agent, as an additional insured. All policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
must give Collateral Agent at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At Collateral Agent’s request,
Borrower shall deliver certificates of insurance and evidence of all premium
payments. Proceeds payable under any policy shall, at Collateral Agent’s option,
be payable to Collateral Agent on behalf of the Lenders on account of the
Obligations. Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to $500,000 with respect to any loss, but not
exceeding $500,000, in the aggregate for all losses under all casualty policies
in any one year, toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (i) shall be of
equal or like value as the replaced or repaired Collateral and (ii) shall be
deemed Collateral in which Collateral Agent and Lenders have been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Collateral Agent, be payable to Collateral Agent,
for the ratable benefit of the Lenders, on account of the Obligations. If
Borrower fails to obtain insurance as required under this Section 6.5 or to pay
any amount or furnish any required proof of payment to third persons and
Collateral Agent, Collateral Agent may make all or part of such payment or
obtain such insurance policies required in this Section 6.5, and take any action
under the policies Collateral Agent deems prudent.
     6.6 Operating Accounts.
          (a) Maintain an operating account with Collateral Agent. At least
fifty percent (50%) of the dollar value of Borrower’s and its Subsidiaries’ cash
and securities accounts at all financial institutions shall be maintained with
Collateral Agent or an Affiliate of Collateral Agent.
          (b) Provide Collateral Agent five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Collateral Agent or its Affiliates. In addition, for each Collateral
Account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution (other than Collateral Agent) at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder, which Control Agreement may not be terminated without prior written
consent of Collateral Agent. The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Collateral Agent by Borrower as such.
     6.7 Qualified Financing.
               (a) Minimum Cash at SVB. As of the Effective Date and at all
times thereafter, Borrower shall maintain unrestricted and unencumbered cash,
Cash Equivalents and Investments permitted by the Borrower’s investment policy,
as amended from time to time (provided that such investment policy and any such
amendment thereto has been approved by the board of directors of Borrower or the
audit committee of the board of directors of Borrower) in accounts with SVB or
an Affiliate of SVB: (i) prior to the occurrence of the Qualified Financing, in
an amount of at least fifty percent (50.0%) of the aggregate outstanding
principal amount of all Credit Extensions hereunder, and (ii) after the
occurrence of the Qualified Financing, in the minimum amount of the aggregate
outstanding Obligations from time to time, in the CD.
     6.8 Protection of Intellectual Property Rights. Borrower shall use
commercially reasonably efforts to protect, defend and maintain the validity and
enforceability of its Intellectual Property.

 



--------------------------------------------------------------------------------



 



     6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent, without
expense to Collateral Agent, Borrower and its officers, employees and agents and
Borrower’s books and records, to the extent that Collateral Agent may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Collateral Agent with respect to any Collateral or
relating to Borrower.
     6.10 Further Assurances. Execute any further instruments and take further
action as Collateral Agent reasonably requests to perfect or continue Collateral
Agent’s and Lenders’ Lien in the Collateral or to effect the purposes of this
Agreement.
     6.11 Notices of Litigation and Default. Borrower will give prompt written
notice to Collateral Agent of any litigation or governmental proceedings pending
or threatened (in writing) against Borrower which, if finally decided against
Borrower, would have a material adverse effect on Borrower’s business. Without
limiting or contradicting any other more specific provision of this Agreement,
promptly (and in any event within five (5) Business Days) upon Borrower becoming
aware of the existence of any Event of Default or event which, with the giving
of notice or passage of time, or both, would constitute an Event of Default,
Borrower shall give written notice to Collateral Agent of such occurrence, which
such notice shall include a reasonably detailed description of such Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default.
     6.12 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Collateral Agent of the creation or acquisition of such
new Subsidiary and take all such action as may be reasonably required by
Collateral Agent to cause each such domestic Subsidiary to guarantee the
Obligations of Borrower under the Loan Documents and grant a continuing pledge
and security interest in and to the assets of such Subsidiary (substantially as
described on Exhibit A hereto); and Borrower shall grant and pledge to
Collateral Agent, for the ratable benefit of Lenders a perfected security
interest in the stock, units or other evidence of ownership of each Subsidiary
(in the case of a foreign Subsidiary, such pledge shall not exceed 65% of such
stock units or other evidence of ownership); provided, however, that the
obligations contained in this Section 6.12 shall not apply to any Subsidiary
created in connection with any Qualified Financing, provided Borrower is in
compliance with all of the terms hereunder.
     7 NEGATIVE COVENANTS
     Borrower shall not do any of the following without Collateral Agent’s prior
written consent:
     7.1 Dispositions. Without the prior written consent of the Collateral
Agent, which consent shall not be unreasonably withheld or delayed, convey,
sell, lease, transfer, or otherwise dispose of (collectively, “Transfer”), or
permit any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers (a) of Inventory in the ordinary course of
business; (b) of worn-out or obsolete Equipment; and (c) in connection with
Permitted Liens and Permitted Investments; (d) of non-exclusive licenses for the
use of the Intellectual Property of Borrower or its Subsidiaries, in connection
with joint ventures and corporate collaborations in the ordinary course of
business, such as agreements with contract sales organizations, pharmaceutical
companies or specialty pharmaceutical companies to co-promote or otherwise
further the commercialization of Borrower’s product candidate SILENOR™ (doxepin
HCl); and (e) in the ordinary course of business for reasonably equivalent
consideration.
     7.2 Changes in Business, Ownership, or Business Locations. Without the
prior written consent of the Collateral Agent, which consent shall not be
unreasonably withheld or delayed: (a) engage in or permit any of its
Subsidiaries to engage in any business other than the businesses currently
engaged in by Borrower and such Subsidiary, as applicable, or reasonably related
thereto; (b) liquidate or dissolve; or (c) enter into any transaction or series
of related transactions in which the stockholders of Borrower who were not
stockholders immediately prior to the first such transaction own more than 40%
of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions (other than by the sale of
Borrower’s equity securities in a public offering or to venture capital
investors or any PIPE transaction). Borrower shall not, without at least fifteen
(15) days prior written notice to Collateral Agent: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Twenty-Five Thousand Dollars ($25,000) in Borrower’s
assets or property), (2) change its jurisdiction of organization, (3) change its
organizational structure or

 



--------------------------------------------------------------------------------



 



type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person; provided, however, that if Lenders
do not consent to any such transaction, then Borrower shall be entitled to
prepay all of the Obligations. A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower. Notwithstanding the foregoing, Borrower may
merge or consolidate so long as: (A) the entity tor entities that result from
such merger or consolidation (collectively, the “Surviving Entity”) shall have
executed and delivered to Lenders an agreement in form and substance reasonably
satisfactory to Lenders, containing an assumption by the Surviving Entity of the
due and punctual payment and performance of all Obligations and performance and
observance of each covenant and condition of Borrower in the Loan Documents:
(B) all such obligations of the Surviving Entity to Lenders shall be guaranteed
by any entity, if any, that directly or indirectly owns or controls more than
50% of the voting stock of the Surviving Entity (which guaranty shall be secured
in the discretion of the Lenders); (C) immediately after giving effect to such
merger or consolidation, no Default or Event of Default shall have occurred and
be continuing; and (D) the credit risk to Lenders, in their sole discretion, of
the Surviving Entity shall not be increased. In determining whether the proposed
merger or consolidation would result in any increased credit risk, Lenders may
consider, among other things, changes in Borrower’s management team, employee
base, access to equity markets, investor support, financial position, business
plan, and/or disposition of Intellectual Property rights which may reasonably be
anticipated as a result of the transaction.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, and non-exclusive licenses permitted under Section 7.1, or permit any
Collateral not to be subject to the first priority security interest granted
herein, (which Collateral may be subject to Permitted Liens), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Collateral Agent) with any Person which directly or indirectly prohibits or has
the effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s Intellectual Property, in each case except as is
otherwise permitted in Sections 4.1 or 7.1 hereof and the definition of
“Permitted Liens” herein.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.
     7.7 Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends or distributions solely in
capital stock; (iii) Borrower may repurchase the stock of employees or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of Seven Hundred Fifty Thousand Dollars ($750,000) per fiscal year
and provided further, that the foregoing limitations do not apply to the
repurchase of the unvested restricted stock (one hundred thirty-five thousand
shares (135,000) issued to Borrower’s current executive officers on October 8,
2007, pursuant to the terms and conditions of the restricted stock purchase
agreements currently in effect between Borrower and each of such executive
officers; (iv) purchases for value of any rights distributed in connection with
any stockholder rights plan; (v) purchases of capital stock or options to
acquire such capital stock with the proceeds received from a substantially
concurrent issuance of capital stock or convertible securities; (vi) purchases
of capital stock in connection with the exercise of stock options or stock
appreciation by way of a cashless exercise; and (vii) purchases of fractional
shares of capital stock arising out of stock dividends, splits or combinations
or business combinations; or (b) directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so.

 



--------------------------------------------------------------------------------



 



     7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
as permitted in Section 7.2, and except for transactions that are in the
ordinary course of Borrower’s business, upon fair and reasonable terms that are
no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.
     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to the Lenders.
     7.10 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
     8 EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to make any payment of principal or
interest, or pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Term Loan Maturity Date). During the cure
period, the failure to cure the payment default is not an Event of Default (but
no Credit Extension will be made during the cure period);
     8.2 Covenant Default.
          (a) Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, 6.7, or violates any covenant in Section 7; or
          (b) Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this Section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;
     8.3 Material Adverse Change. A Material Adverse Change occurs;
     8.4 Attachment; Levy; Restraint on Business.
     (a) (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under control of Borrower
(including a Subsidiary) on deposit with Collateral Agent or any Affiliate of
Collateral Agent, or (ii) a notice of lien, levy, or assessment is filed against
any of

 



--------------------------------------------------------------------------------



 



Borrower’s assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within twenty (20) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise); provided, however, no Credit Extensions shall be made during any
twenty (20) day cure period; and
     (b) (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any part of its
business;
     8.5 Insolvency (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. There is a default in any agreement to which Borrower
is a party with a third party or parties resulting in the acceleration of the
maturity of any Indebtedness in an amount in excess of Three Hundred Fifty
Thousand Dollars ($350,000) or that could have a material adverse effect on
Borrower’s business;
     8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated,
unappealable, or unstayed for a period of thirty (30) days after the entry
thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order, or decree);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Collateral Agent and/or Lenders
or to induce Collateral Agent and/or Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;
     8.9 Subordinated Debt. A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or Lenders, or
any creditor that has signed such an agreement with Collateral Agent or Lenders
breaches any terms of such agreement; or
     8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term and could reasonably be expected to cause
a Material Adverse Change or (b) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Governmental Approval or that could result in the Governmental
Authority taking any of the actions described in clause (a) above, and such
decision or such revocation, rescission, suspension, modification or non-renewal
has, or could reasonably be expected to have, a Material Adverse Change.
     9 RIGHTS AND REMEDIES
     9.1 Rights and Remedies. While an Event of Default occurs and continues
Collateral Agent may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Collateral Agent or Lenders);
          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or Lenders;

 



--------------------------------------------------------------------------------



 



          (c) settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s and Lenders’
security interest in such funds, and verify the amount of such account;
          (d) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Collateral Agent requests
and make it available as Collateral Agent designates. Collateral Agent may enter
premises where the Collateral is located, take and maintain possession of any
part of the Collateral, and pay, purchase, contest, or compromise any Lien which
appears to be prior or superior to its security interest and pay all expenses
incurred. Borrower grants Collateral Agent a license to enter and occupy any of
its premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;
          (e) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Collateral Agent or Lenders owing to or for
the credit or the account of Borrower;
          (f) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Subject to any
non-exclusive license permitted under Section 7.1, Collateral Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, solely and to
the extent necessary for completing production of, advertising for sale, and
selling any Collateral and, in connection with Collateral Agent’s exercise of
its rights under this Section, Borrower’s rights under all licenses and all
franchise agreements inure to Collateral Agent for the benefit of the Lenders;
          (g) place a “hold” on any account maintained with Collateral Agent or
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
          (h) demand and receive possession of Borrower’s Books, provided that
upon taking possession of such Books, Collateral Agent acknowledges that
Borrower may not be able to comply with the obligations under the Securities Act
of 1933, as amended and the Securities Exchange Act of 1934, as amended, with
respect to reporting of the Borrower’s financial results and condition, provided
further, if Collateral Agent does receive possession of Borrower’s Books,
Collateral Agent shall provide Borrower with true and complete copies of such
Books promptly upon the request of Borrower (at Borrower’s sole cost and
expense), with such prompt updates as requested to keep the Books true and
complete, and provided further that any approvals, certificates, certifications
or disclosure by Borrower relating to the financial statements, internal
controls and procedures regarding financial reporting and/or disclosure controls
and procedures of Borrower shall include disclosures reflecting all
circumstances then existing, including, but not limited to, the fact that such
Books are outside the control of Borrower and its directors and officers, with
such disclosure to be determined in the sole discretion of Borrower and its
directors and officers; and
          (i) exercise all rights and remedies available to Collateral Agent
under the Loan Documents or at law or equity, including all remedies provided
under the Code (including disposal of the Collateral pursuant to the terms
thereof).
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable only upon the occurrence and
during the continuance of an Event of Default, to: (a) endorse Borrower’s name
on any checks or other forms of payment or security; (b) sign Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Collateral Agent or a third party
as the Code permits. Borrower hereby appoints Collateral Agent as its lawful
attorney in fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Collateral Agent’s and Lenders’ security interest
in the Collateral regardless of whether an Event of Default has occurred until
all Obligations have been satisfied in full and Collateral Agent and Lenders are
under no further

 



--------------------------------------------------------------------------------



 



obligation to make Credit Extensions hereunder. Collateral Agent’s foregoing
appointment as Borrower’s attorney in fact, and all of Collateral Agent’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Collateral Agent’s and Lenders’ obligation
to provide Credit Extensions terminates.
     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount to a third party which Borrower is obligated to pay under this Agreement
or any other Loan Document, Collateral Agent may obtain such insurance or make
such payment, and all amounts so paid by Collateral Agent are Lenders’ Expenses
and immediately due and payable, bearing interest at the then highest applicable
rate, and secured by the Collateral. Collateral Agent will make reasonable
efforts to provide Borrower with notice of Collateral Agent obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Collateral Agent shall allocate or
apply any payments required to be made by Borrower to Collateral Agent or
otherwise received by Collateral Agent under this Agreement when any such
allocation or application is not specified elsewhere in this Agreement. If an
Event of Default has occurred and is continuing, Collateral Agent and/or each
Lender may apply any funds in its possession, whether from Borrower account
balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as the Lenders shall determine in their sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Lenders for any deficiency. If
Collateral Agent, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Collateral Agent shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Collateral Agent of cash therefor.
     9.5 Liability for Collateral. So long as the Collateral Agent and Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of the Collateral Agent and
Lenders, the Collateral Agent and Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Collateral Agent’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given. Collateral Agent’s rights and remedies under this
Agreement and the other Loan Documents are cumulative. Collateral Agent has all
rights and remedies provided under the Code, by law, or in equity. Collateral
Agent’s exercise of one right or remedy is not an election, and Collateral
Agent’s waiver of any Event of Default is not a continuing waiver. Collateral
Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
     9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent on which
Borrower is liable.
     10 NOTICES
     All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges

 



--------------------------------------------------------------------------------



 



prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Either Collateral Agent,
Lender or Borrower may change its mailing or email address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

         
 
  If to Borrower:   Somaxon Pharmaceuticals, Inc.
3721 Valley Centre Drive, Suite 500
San Diego, California 92130
Attn: Meg M. McGilley, Chief Financial Officer
Fax: (858)509-1761
Email: mmcgilley@somaxon.com
 
       
 
  with copies to:   Somaxon Pharmaceuticals, Inc.
3721 Valley Centre Drive, Suite 500
San Diego, California 92130
Attn: Matthew W. Onaitis, General Counsel
Fax: (858) 509-1761
Email: monaitis@somaxon.com, and
 
       
 
      Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, California 92130
Attn: Cheston J. Larson, Esquire
Fax: (858) 523-5450
Email: cheston.larson@lw.com
 
       
 
  If to Collateral Agent:   Silicon Valley Bank
4370 La Jolla Village Drive, Suite 860
San Diego, California 92122
Attention: Mr. Michael White
Fax: (858) 622-1424
Email: MWhite@svb.com
 
       
 
  with a copy to:   Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: David A. Ephraim, Esquire
Fax: (617) 880-3456
Email: DEphraim@riemerlaw.com
 
       
 
  If to Oxford:   Oxford Finance Corporation
133 North Fairfax Street
Alexandria, Virginia 22314
Attention: General Counsel
Fax: (703) 519-5225

     11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER AND JUDICIAL REFERENCE
     California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lenders, and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in California.
Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Collateral Agent and Lenders. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction,

 



--------------------------------------------------------------------------------



 



improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in Section 10 of this Agreement
and that service so made shall be deemed completed upon the earlier to occur of
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, LENDER AND
COLLATERAL AGENT EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
     WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
     12 GENERAL PROVISIONS
     12.1 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Collateral Agent’s prior
written consent (which may be granted or withheld in Collateral Agent’s
discretion). Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Lenders’ obligations, rights, and benefits under
this Agreement and the other Loan Documents.
     12.2 Indemnification/Expenses. Borrower agrees to indemnify, defend and
hold Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each an “Indemnified Person”)
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders’
Expenses incurred, or paid by such Indemnified Person from, following, or
arising from transactions between Collateral Agent, and/or Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

 



--------------------------------------------------------------------------------



 



     12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.4 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.5 Amendments in Writing; Integration. All amendments to this Agreement
must be in writing signed by Collateral Agent, Lenders and Borrower. This
Agreement and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.
     12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.
     12.8 Confidentiality. In handling any confidential information, Lenders and
Collateral Agent shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made:
(a) subject to the terms and conditions of this Agreement, to Lenders’ and
Collateral Agent’s Subsidiaries or Affiliates, excluding warrant holders other
than the existing Lenders, (b) subject to the terms and conditions of this
Agreement, the Lenders’ assignees in connection with the Loan Documents, and
their Affiliates; (c) to prospective transferees or purchasers of any interest
in the Credit Extensions (provided, however, Lenders and Collateral Agent shall
use commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (d) as required by law,
regulation, subpoena, or other order; (e) to regulators or as otherwise required
in connection with an examination or audit; (f) as Collateral Agent and Lenders
consider appropriate in exercising remedies under this Agreement; and (g) to
third-party service providers of Collateral Agent and Lenders so long as such
service providers have executed a confidentiality agreement with Lenders and
Collateral Agent with terms no less restrictive than those contained herein.
Confidential information does not include information that either: (i) is in the
public domain or in Lenders’ and/or Collateral Agent’s possession when disclosed
to Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to Lenders and/or Collateral Agent; or (ii) is disclosed to Lenders
and/or Collateral Agent by a third party, if Lenders and/or Collateral Agent
does not know that the third party is prohibited from disclosing the
information.
     Collateral Agent may use confidential information for any purpose,
including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Collateral Agent and Lenders
do not disclose Borrower’s identity or the identity of any person associated
with Borrower unless otherwise expressly permitted by this Agreement. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.
     12.9 Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Lenders arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.
     12.10 Right of Set Off. Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or Lenders or any entity under the control of Collateral Agent
or Lenders (including a Collateral Agent affiliate) or in transit to any of
them. At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, Collateral Agent or Lenders may set off the
same or any part thereof and apply the same to any liability or obligation of
Borrower even

 



--------------------------------------------------------------------------------



 



though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
     13 DEFINITIONS
     13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Agreement” is defined in the preamble hereof.
     “Amortization Date” is January 1, 2009.
     “Borrower” is defined in the preamble hereof.
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors and delivered by such Person to
Collateral Agent approving the Loan Documents to which such Person is a party
and the transactions contemplated thereby, together with a certificate executed
by its secretary on behalf of such Person certifying that (a) such Person has
the authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Collateral Agent may conclusively rely on such certificate unless
and until such Person shall have delivered to Collateral Agent a further
certificate canceling or amending such prior certificate.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.
     “Cash Equivalents” means cash equivalents as defined by GAAP, except for
certificates of deposit held for the benefit of third parties. For the avoidance
of doubt, the direct purchase by the borrower, co-borrower, or any subsidiary of
the borrower of any Auction Rate Securities, or purchasing participations in, or
entering into any type of swap or other derivative transaction, or otherwise
holding or engaging in any ownership interest in any type of Auction Rate
Security by the borrower, co-borrower, or any subsidiary of the borrower shall
be conclusively determined by the Lenders as an ineligible Cash Equivalent, and
any such transaction shall expressly violate each other provision of this
agreement governing Permitted Investments. Notwithstanding the foregoing, Cash
Equivalents does not include and each Borrower and Subsidiary is prohibited from
purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a dutch auction and more commonly
referred to as an auction rate security.

 



--------------------------------------------------------------------------------



 



     “Claims” are defined in Section 12.2.
     “CD” is defined in Section 4.1.
     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Collateral Agent’s and Lenders’ Lien on any Collateral
is governed by the Uniform Commercial Code in effect in a jurisdiction other
than the California, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A, as may be modified by the Lenders and Borrower in
writing.
     “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.
     “Collateral Agent” means, SVB, not in its individual capacity, but solely
in its capacity as agent on behalf of and for the benefit of the Lenders.
     “Commercial Inventory” means any Inventory which has been approved for
marketing in the United States by the United States Food and Drug
Administration.
     “Commitment Percentage” is set forth in Schedule 1.1, as amended from time
to time.
     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
     “Communication” is defined in Section 10.
     “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit C.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
     “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Collateral Agent
pursuant to which Collateral Agent obtains control (within the meaning of the
Code) for the benefit of the Lenders over such Deposit Account, Securities
Account, or Commodity Account.
     “Credit Extension” is the Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.
     “Default Rate” is defined in Section 2.2.(b).

 



--------------------------------------------------------------------------------



 



     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Designated Deposit Account” is Borrower’s deposit account, account
number                    , maintained with SVB.
     “Dollars,” “dollars” and “$” each mean lawful money of the United States.
     “Draw Period” is the period of time from the Effective Date through the
earliest to occur of (a) May 21, 2008 , and (b) an Event of Default.
     “Effective Date” is defined in the preamble of this Agreement.
     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
     “Event of Default” is defined in Section 8.
     “Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Term Loan Maturity Date (b) the acceleration of the Term
Loan, or (c) the prepayment of Term Loan, equal to the amount of the Term Loan
multiplied by the Final Payment Percentage.
     “Final Payment Percentage” is, for the Term Loan, four percent (4.00%).
     “Finished Inventory” means Inventory that is fully assembled and ready for
sale.
     “Funding Date” is any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession in the United States, which are applicable to the circumstances as of
the date of determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,

 



--------------------------------------------------------------------------------



 



legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Intellectual Property” is defined in Exhibit A.
     “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, samples, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
     “Lender” is any one of the Lenders.
     “Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.
     “Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) in connection with this Agreement.
     “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
     “Loan Documents” are, collectively, this Agreement, the Warrant, the
Perfection Certificate, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement between Borrower and/or for the
benefit of Lenders and Collateral Agent in connection with this Agreement, all
as amended, restated, or otherwise modified.
     “Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lenders’ Lien in the Collateral or in the aggregate value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations. For the avoidance
of doubt, under no circumstances shall the consummation by Borrower of a
Qualified Financing by itself constitute a Material Adverse Change.
     “Obligations” are Borrower’s obligation to pay when due any debts,
principal, interest, Lenders’ Expenses, Prepayment Fee, Final Payment, and other
amounts Borrower owes Lenders now or later, whether under this Agreement or the
Loan Documents, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower assigned to Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents.
     “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and (a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its

 



--------------------------------------------------------------------------------



 



partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
     “Payment/Advance Form” is that certain form attached hereto as Exhibit B.
     “Payment Date” is the first day of each calendar month.
     “Perfection Certificate” is defined in Section 5.1.
     “Permitted Indebtedness” is:
     (a) Borrower’s Indebtedness to Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
     (b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
     (c) Subordinated Debt;
     (d) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
     (e) Indebtedness secured by Permitted Liens; and
     (f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
     (g) other unsecured Indebtedness not otherwise permitted by Section 7.4 not
exceeding Fifty Thousand Dollars ($50,000) in the aggregate outstanding at any
time; and
     (h) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
     “Permitted Investments” are:
     (a) Investments shown on the Perfection Certificate and existing on the
Effective Date; and
     (b) Cash Equivalents, and (ii) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by the board of
directors of borrower or the audit committee of the board of directors of
Borrower:
     (c) Investments consisting of the endorsement of negotiable instruments for
deposit of collection or similar transactions in the ordinary course of
Borrower;
     (d) Investments consisting of deposit accounts in which Collateral Agent
has a first perfected security interest;
     (e) Investments accepted in connection with Transfers permitted by
Section 7.1;
     (f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries (except for Subsidiaries formed in
connection with a Qualified Financing) not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year;
     (g) Investments by Borrower in Subsidiaries formed in connection with a
Qualified Financing ;

 



--------------------------------------------------------------------------------



 



     (h) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and
     (i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary.
     “Permitted Liens” are:
     (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
     (b) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended , and the Treasury Regulations adopted thereunder;
     (c) purchase money Liens and capital leases (i) on Equipment acquired or
held by Borrower incurred for financing the acquisition of the Equipment
securing no more than Five Hundred Thousand Dollars ($500,000) in the aggregate
amount outstanding (exclusive of amounts under (d) below), or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;
     (d) purchase money Liens or leases associated with providing automobiles to
employees or consultants with the written consent of the Collateral Agent;
     (e) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
     (f) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent a security interest; and
     (g) joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of Intellectual
Property, the development of technology or the providing of technical support,
provided that any cash investments by Borrower do not exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate in any fiscal year; and
     (h) Liens in the Collateral provided to lenders in any Qualified Financing,
subject to Borrower’s compliance with the terms and conditions hereunder,
including Section 4.1;
     (i) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Collateral Agent’s Lien
and the aggregate amount of such Liens does not any time exceed Two Hundred
Fifty Thousand Dollars ($250,000);
     (j) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business, provided, they have no priority over any of
Collateral Agent’s Liens and the aggregate amount of the Indebtedness secured by
such Liens does not at any time exceed Two Hundred Fifty Thousand ($250,000);
     (k) Liens arising from judgment, decrees or attachments in circumstances
not constituting an Event of Default;

 



--------------------------------------------------------------------------------



 



     (l) Liens in favor of other financial institutions arising in connection
with Borrower’s deposit and/or securities accounts held at such institutions,
provided that Collateral Agent has a first perfected security interest in the
amounts held in such deposit and/or securities accounts;
     (m) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (l), but any extension,
renewal or replacement lien must be limited to the property encumbered by the
existing Lien and principal amount of the indebtedness may not increase; and
     (n) Liens securing security deposits and letters of credit for the benefit
of Avnet, Inc. in the ordinary course of business, in an amount not to exceed
Six Hundred Thousand Dollars ($600,000) at any time outstanding.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “PIPE” means a private investment in a public equity transaction and/or
registered direct offering.
     “Prepayment Fee” shall be an additional fee payable to the Collateral Agent
in an amount equal to :

  (i)   for a prepayment made on or prior to twelve (12) months following the
Funding Date, six percent (6.0%) of the principal amount of the Term Loan
prepaid; or     (ii)   for a prepayment made after twelve (12) months but on or
prior to twenty-four (24) months following the Funding Date, four percent (4.0%)
of the principal amount of the Term Loan prepaid; and     (iii)   for a
prepayment made after twenty-four (24) months following the Funding Date, two
percent (2.0%) of the principal amount of the Term Loan prepaid.

     “Qualified Financing” is any financing conducted by Borrower after the
Effective Date in which Borrower receives at least Twenty-Five Million Dollars
($25,000,000) in funds in exchange for at least Twenty-Five Million Dollars
($25,000,000) in Indebtedness and as a condition to such financing, the lenders
therein obtain a first priority security interest in some or all of the
Collateral (excluding the CD). A Qualified Financing may include, but is not
limited to, a financing in which a royalty interest in any of Borrower’s product
is provided to one or more third parties.
     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made
     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower.
     “Secured Promissory Note” is defined in Section 2.3.
     “Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations and credits made thereto.
     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.

 



--------------------------------------------------------------------------------



 



     “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now or hereafter indebtedness to Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and Lenders entered into between Collateral
Agent, the Borrower and the other creditor), on terms acceptable to Collateral
Agent and Lenders.
     “Subsidiary” means, with respect to any Person, any Person of which more
than 50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.
     “Term Loan” is a loan made by Lenders pursuant to the terms of
Section 2.1.1(a) hereof, in an amount equal to Fifteen Million Dollars
($15,000,000).
     “Term Loan Maturity Date” is, June 1, 2011.
     “Transfer” is defined in Section 7.1.
     “Warrant” is that certain Warrants to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of each Lender.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.

         
SOMAXON
  PHARMACEUTICALS, INC.    
 
       
By
Name:
  /s/ Meg M. McGilley
 
Meg M. McGilley    
Title:
  Vice President and Chief Financial Officer    

         
LENDERS:
       
 
        SILICON VALLEY BANK, as Collateral Agent and as a Lender    
 
       
By
Name:
  /s/ R. Michael White
 
R. Michael White    
Title:
  Deal Team Leader    

         
OXFORD
  FINANCE CORPORATION, as a Lender    
 
       
By
Name:
  /s/ T.A. Lex
 
T.A. Lex    
Title:
  Chief Operating Officer    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
LENDERS AND COMMITMENTS

                  Lender   Commitment   Commitment Percentage
Oxford Finance Corporation
  $ 10,000,000       66.66 %
Silicon Valley Bank
  $ 5,000,000       33.34 %
TOTAL
  $ 15,000,000       100.00 %

1



--------------------------------------------------------------------------------



 



EXHIBIT A
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, (but excluding license agreements solely for the use of Intellectual
Property of a third party, with respect to which license Borrower is the
licensee), franchise agreements, General Intangibles (except as provided below),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, clinical and
non-clinical data, rights to unpatented inventions, and any claims for damage by
way of any past, present, or future infringement of any of the foregoing;
(collectively “Intellectual Property”); provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing; and (ii) any
ownership interest in foreign subsidiary to the extent such ownership interest
exceeds sixty-five percent (65.0%) of the total outstanding ownership interests
of such foreign subsidiary.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
Loan Payment/Advance Request Form
Deadline is Noon P.S.T.*

             
Fax To:
  Date:        
 
     
 
   



                      LOAN PAYMENT:                
 
                   
From Account #
 
      To Account #
 
   
 
 
 
          (Deposit Account #)          
 
                    (Loan Account #)    
Principal $
 
      and/or Interest $
 
   
 
                   

                      Authorized Signature:
 
      Phone Number:
 
   
Print Name/Title:
 
         
 
   
 
                   



Loan Advance:
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

                     
From Account #
 
      To Account #
 
   
 
 
 
          (Loan Account #)          
 
                    (Deposit Account #)    
 
                   
Amount of Advance $
 
               

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

                     
Authorized Signature:
 
      Phone Number:
 
   
Print Name/Title:
 
         
 
   
 
                   



Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, P.S.T.

                     
Beneficiary Name:
 
      Amount of Wire: $
 
   
Beneficiary Lender:
 
      Account Number:
 
   
City and State:
 
         
 
   
 
                   

                     
Beneficiary Lender Transit (ABA) #:
 
      Beneficiary Lender Code (Swift, Sort, Chip, etc.):
 
 
 
 
                (For International Wire Only)  
 
   

                     
Intermediary Lender:
          Transit (ABA) #:        
For Further Credit to:
 
 
         
 
             
 
                   
Special Instruction:
 
             

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

                     
Authorized Signature:
 
      2nd Signature (if required):
 
   
Print Name/Title:
 
      Print Name/Title:
 
   
Telephone #:
 
      Telephone #:
 
   
 
                   

 

*   Unless otherwise provided for an Advance bearing interest at LIBOR.

3



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE

                 
TO:
  SILICON VALLEY BANK, as Collateral Agent   Date:        
FROM:
  SOMAXON PHARMACEUTICALS, INC.      
 
   

     The undersigned authorized officer of Somaxon Pharmaceuticals, Inc.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower, Collateral Agent and the Lenders (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent. Attached
are the required documents supporting the certification. The undersigned
certifies, in the capacity as an officer of the Borrower, that these are
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
acknowledges, in the capacity as an officer of the Borrower, that no borrowings
may be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes No
Board Approved Budget
  Annually within 60 days after FYE   Yes No

                  Financial Covenant   Required   Actual   Complies
Maintain at all times prior to the Qualified Financing
               
 
               
Minimum Cash at SVB
        $     Yes No

     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 



                                      COLLATERAL AGENT USE ONLY     SOMAXON
PHARMACEUTICALS, INC.                  
 
            Received by:        
By:
               
 
authorized signer    
 
                     
Name:
            Date:        
 
                     
Title:
                     
 
                     
 
            Verified:        
 
                     
 
                authorized signer    
 
            Date:        
 
                     
 
                                    Compliance Status:
                              Yes      No    

1



--------------------------------------------------------------------------------



 



EXHIBIT D
SECURED PROMISSORY NOTE

         
$                    
      Dated:                     , 2008

     FOR VALUE RECEIVED, the undersigned, SOMAXON PHARMACEUTICALS, INC., a
                     corporation (“Borrower”), HEREBY PROMISES TO PAY to the
order of [SVB / OXFORD] (“Lender”) the principal amount of                     
Dollars ($                    ) or such lesser amount as shall equal the
outstanding principal balance of the Term Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of Term Loan, at the rates and
in accordance with the terms of the Loan and Security Agreement by and between
Borrower and Silicon Valley Bank, as Collateral Agent, and the Lenders,
including without limitation, Oxford Finance Corporation, and SVB (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). If not sooner paid, the entire principal amount and all accrued
interest hereunder and under the Loan Agreement shall be due and payable on Term
Loan Maturity Date as set forth in the Loan Agreement.
Borrower agrees to pay any initial partial month interest payment from the date
of this Note to the first Payment Date (“Interim Interest”) on the first Payment
Date.
Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note. The principal amount of
this Note and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.
Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by
one of its officers thereunto duly authorized on the date hereof.

              BORROWER:
 
            SOMAXON PHARMACEUTICALS, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

3